Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-13 are presented for examination. 
As to claims 2-4, 7-11 and 13, “OBD”, “CAN” and “MCU” are treated as --On-board diagnostics--, --Controller Area Network-- and --microcontroller unit-- respectively.   Applicant should consider explicitly defining an acronym prior to first use.

Information Disclosure Statement
NPL documents “The First Chinese Office Action” and   “The second Chinese Office Action” in the information disclosure statements filed 10/28/20 and 10/29/20 respectively fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As to claim 7, the limitation "A baud rate obtaining apparatus, applied to a vehicle communications interface device” is indefinite since the limitation “applied to” does not indicate any structural or functional relationship among the components/apparatus/device such that is unclear whether the baud rate obtaining apparatus is a part of or includes the vehicle communication interface device.  For examination purpose, the limitation is treated as “A vehicle communication interface device comprising a baud rate obtaining apparatus”  or “A baud rate obtaining apparatus of a vehicle communication interface device”  for the remainder of this office action.
As to claims 8-13, these are dependent claims of claim 7 and are rejected for failing to cure the deficiency of claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2008/0071439 to Bertosa et al. (hereafter Bertosa).

As to claim 1, Bertosa teaches the invention as claimed including a baud rate obtaining method, applied to a vehicle communications interface device [tool/device for determining baud rate, abstract], wherein the method comprises: 
5starting a monitoring mode; 
monitoring a detection signal from a vehicle electronic control unit in the monitoring mode; 
determining at least one to-be-tested baud rate related to the detection signal; 
parsing the detection signal by sequentially using the at least one to-be-tested baud rate [a mode/operating status where the tool attempt(s) to communicate via signals with vehicle ECU to determine proper protocol to communicate and proceed accordingly based on ECU response, paragraphs 21 and 28-30; determining baud rate by testing pins 6 and 14 then pins 3 and 11, when determined the vehicle used CAN, paragraph 31, lines 4-7; paragraph 32, lines 1-5; Fig. 3, steps 312-326]; 10and 
when the detection signal is correctly parsed by using a specific to-be-tested baud rate in the at least one to-be-tested baud rate, determining that the specific to-be-tested baud rate is a baud rate corresponding to the vehicle electronic control unit [initiate CAN communication and listen for Baud rate to determine baud rate for communicating, paragraph 33; paragraph 34, lines 1-10].  

As to claim 2, Bertosa teaches the invention as claimed including wherein the determining at least one to-be-tested 15baud rate related to the detection signal comprises: obtaining an OBD pin sending the detection signal; and determining the at least one to-be-tested baud rate related to the detection signal according to a correspondence between an OBD pin and a baud rate and the obtained OBD pin [different pins of data link connector (DLC) represent different Baud rate and selecting particular pins for communication when determined the particular pins is capable of communicating with vehicle ECU, paragraphs 27 and 33-34].  

As to claim 3, Bertosa teaches the invention as claimed including wherein the correspondence between an OBD pin and a baud rate is preset or obtained from a host computer [Pins 6 and 14 communicating at Baud rate above 250 kbs being high speed, pins 3 and 11 communicating at Baud rate below 125 kbs being low speed, paragraphs 33-34].  

As to claim 4, Bertosa teaches the invention as claimed including wherein the parsing the detection signal by sequentially using the at least one to-be-tested baud rate comprises: 
parsing the detection signal in a CAN controller by sequentially using a to-be-tested 25baud rate in the at least one to-be-tested baud rate; and reading a status register in the CAN controller, to determine whether the detection signal 14is correctly parsed by using the to-be-tested baud rate [different pins of data link connector (DLC) represent different Baud rate and selecting particular pins for communication when determined the particular pins is capable of communicating with vehicle ECU, paragraphs 27 and 33-34; determination performed by diagnostic tool having various components including at least a FPGA and a processor, Fig. 2].  

As to claim 5, Bertosa teaches the invention as claimed including wherein the starting a monitoring mode comprises: starting the monitoring mode when the vehicle communications interface device is powered on [turning diagnostic tool on, paragraph 17, lines 21-23].  

As to claim 6, Bertosa teaches the invention as claimed including wherein the monitoring a detection signal from a vehicle electronic control unit in the monitoring mode specifically comprises: monitoring a group of pins according to a preset pin list, to obtain the detection signal through the monitored pins  [listening/monitoring pins 6 and 14 which communicates at Baud rate above 250 kbs classified as high speed, pins 3 and 11 communicates at Baud rate below 125 kbs classified as low speed, paragraphs 33-34].

As to claim 7 this claim is rejected for the same reason as claim 1 above.  Furthermore, Bertosa teaches a baud rate obtaining apparatus, applied to a vehicle communications interface device [diagnostic tool with Baud rate obtaining capability, Figs. 1-2 and corresponding text], 10wherein the apparatus comprises:
an OBD interface [connector interface 211 in communication with vehicle ECU via connecting to vehicle communication interface 230, paragraphs 20-21], a CAN transceiver [signal translator and/or FPGA 214  for transmitting and receiving signals from vehicle ECU, paragraphs 21-22 ] and a primary controller [FPGA and/or processor, paragraphs 22-23].  

As to claim 8, Bertosa teaches the invention as claimed including wherein the primary controller comprises: a CAN controller and an MCU, wherein 25the MCU is configured to determine the at least one to-be-tested baud rate related to the detection signal according to the detection signal, and send the at least one to-be-tested baud rate to the CAN controller; and the CAN controller is configured to parse the detection signal 15by sequentially using the at least one to-be-tested baud rate, and when the detection signal is correctly parsed by using the specific to-be-tested baud rate in the at least one to-be-tested baud rate, determine that the specific to-be-tested baud rate is the baud rate corresponding to the vehicle electronic control unit [FPGA and/or processor in determining the Baud rate, paragraphs 22-23; a mode/operating status where the tool attempt(s) to communicate via signals with vehicle ECU to determine proper protocol to communicate and proceed accordingly based on ECU response, paragraphs 21 and 28-30; determining baud rate by testing pins 6 and 14 then pins 3 and 11, when determined the vehicle used CAN, paragraph 31, lines 4-7; paragraph 32, lines 1-5; Fig. 3, steps 312-326; initiate CAN communication and listen for Baud rate to determine baud rate for communicating, paragraph 33; paragraph 34, lines 1-10].  

As to claims 9-13, these claims are rejected for the same reason as claims 1-8 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Machine translation of CN105334768 disclosed a method and device for obtaining a baud rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199